Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 4-5, 12-15, 17-18, 25-27 and 29-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (US 20190159080) in view of 3GPP TSG-RAN WG1 #96bis with title Additional SRS symbols by Qualcomm, hereinafter Qualcomm.
With respect to independent claims: 
Regarding claims 1/14/27/29, Zhang teaches An apparatus for wireless communication by a user equipment (UE) ([Fig.2A], UE), comprising: 
at least one processor configured to: 
determine ([Fig.3 and 0033-0034], “eNB requests a UE to report its SRS switching capability ... includes a list of SCells for which UE is expected to transmit SRS. The list of secondary cells may be denoted as "switch-to cells", as the list includes possible cells for which the UE switches to and transmit SRS on ... The UE reports its switching capability to the eNB via RRC signaling.”) a capability of the UE related to additional sounding reference signal (SRS) transmissions ([0033], “list of  ... 
transmit, to a base station (BS), capability information indicating the determined capability of the UE ([0034], “The UE reports its switching capability to the eNB via RRC signaling.”); 
receive SRS configuration information, wherein the SRS configuration information is based, at least in part, on the capability information ([0035], “eNB indicates the configuration of the SRS transmission for each DL-only SCell via RRC signaling according to the received UE capability. The SRS configuration may include SRS common configuration and SRS dedicated configuration for periodic and/or aperiodic SRS triggering.”); and 
transmit at least one SRS in accordance with the SRS configuration information ([0047], “transmitting a sounding reference signal according to the received SRS transmission configuration.”); and 
a memory coupled with the at least one processor ([Fig.1 and 0024]).
However, Zhang does not teach in a normal uplink (UL) subframe.
In an analogous art, Qualcomm teaches capability of the UE related to additional sounding reference signal (SRS) transmissions in a normal uplink (UL) subframe ([Page 1, under third agreement in Introduction], “UE can transmit legacy SRS and additional SRS symbol(s) in the same or different subframes.” And [Page 2, under Additional SRS and legacy SRS], “the UE can be configured with additional SRS and legacy SRS configurations in normal UL subframe.” Since the UE is configured to .
Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to modify the method of Zhang to specify additional SRS symbols as taught by Qualcomm. The motivation/suggestion would have been because there is need to support both additional SRS symbols and legacy SRS in a same subframe.

With respect to dependent claims:
Regarding claims 2/15/28/30, Zhang teaches wherein the determined capability of the UE comprises a capability related to at least one of: 
a time gap for one or more switching procedures performed during the additional SRS transmissions ([0047], “The SRS switching capability information may include, for each cell in the list: an interruption time ... wherein the interruption time may include at least: a switching time and a SRS transmission time for the given cell in the list.”); or 
a limitation related to a switching procedure when performing the additional SRS transmissions.
Regarding claims 4/17, Zhang teaches wherein the one or more switching procedures comprise at least one of an antenna switching procedure ([0041], a frequency hopping procedure, or a power change procedure.
Regarding claims 5/18, Zhang teaches wherein the capability information includes a reported time gap for at least one of the antenna switching procedure ([0041], “The feedback may include ... an indication that switching between SCells in the , the frequency hopping procedure, or the power change procedure.
Regarding claims 12/25, Zhang teaches wherein the limitation related to the switching procedure comprises a limitation related to at least one of antenna switching ([0041], “If the reported SRS switching cell group is per band, the cells supported in the band may be in the same SRS switching cell group. The grouping can be at least done according to TX chain capability (e.g., the cells supported by TX chain 1 form Group 1, cells supported by TX chain 2 form Group 2, etc.).” And [Fig.2B], TX chain 1 is limited to cells CC1, CC2 and CC3.) or frequency hopping.
Regarding claims 13/26, Zhang teaches wherein the determined capability of the UE is determined on a per-band or per-group basis ([0041], “the UE can report its SRS switching capability on a group basis.”).

Claims 3 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Qualcomm, and further in view of Gao (US 20210194737).
	Regarding claims 3/16, Gao teaches wherein the time gap comprises a guard symbol between SRS transmissions when performing the one or more switching procedures ([0046], “the terminal device 120 determines at least one guard period required for transmitting the SRS.”).
. 

Claims 7 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Qualcomm, and further in view of Zhang (US 20210159962), hereinafter Zhang2.
	Regarding claims 7/20, Zhang2 teaches wherein the capability information indicates at least one SRS transmission pattern supported by the UE or not supported by the UE for at least one of the antenna switching procedure ([0096], “when the terminal device has the capability of supporting both 2T4R and 1T4R, the terminal device may report capability or condition of supporting 1T4R to the network device.”) or the frequency hopping procedure.
Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to modify the method of Zhang to specify indicating a SRS transmission pattern as taught by Zhang. The motivation/suggestion would have been because there is a need for a “network device determines whether the terminal device adopts the 1T4R manner to send the uplink signal.” ([0046, Zhang2])

Claims 8, 10, 21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Qualcomm, and further in view of Choi (US 20210083825).
Regarding claims 8/21, Choi teaches wherein the SRS configuration information ([0116], “reporting UEs' RF capabilities and configuring SRS transmission based thereon.”) configures the UE with at least one SRS transmission pattern supported by the UE ([0118 and Fig.10], “A BS may allow a UE capable of performing antenna switching for SRS transmission to transmit an SRS in or over a plurality of symbols. That is, when the BS sets an n-th symbol as a symbol for the SRS transmission for the UE performing SRS switching (i.e., the antenna switching for the SRS transmission), the BS may empty an (n+1)-th symbol, which corresponds to the next symbol of the n-th symbol.”) for at least one of the antenna switching procedure ([0118], “antenna switching for SRS transmission”) or the frequency hopping procedure, wherein the at least one SRS transmission pattern is based on the capability information ([0116], “reporting UEs' RF capabilities and configuring SRS transmission based thereon.”).
Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to modify the method of Zhang to specify indicating a SRS transmission pattern as taught by Zhang. The motivation/suggestion would have been because there is a need for a network device to schedule SRS transmission interval.
Regarding claims 10/23, Choi teaches wherein the at least one SRS transmission pattern configures the UE, when transmitting at least one SRS, with at least a one-symbol gap between SRS transmissions ([Fig.10]).

Claims 9 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Qualcomm and Choi, and further in view of Noh (US 20200373987).
Regarding claims 9/22, Noh teaches wherein the at least one SRS transmission pattern configures the UE, when transmitting at least one SRS, with no additional time gap between SRS transmissions ([Fig.5 and 0107], repetition pattern).
Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to modify the method of Zhang to specify no additional time gap between SRS transmission as taught by Noh. The motivation/suggestion would have been because there is a need to save resources. 

Claims 11 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Qualcomm and Choi, and further in view of Yan (US 20190068260).
Regarding claims 11/24, Yan teaches wherein the at least one SRS transmission pattern is further based on at least one of a signal to noise ratio (SNR) condition ([0053], “selecting the subset of antennas 146 for SRS 158 transmission may include determining an SNR value for each antenna from the set of antennas 144.”), transmission power at the UE, or available resources at network.
Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to modify the method of Zhang to specify SRS transmission based on SNR as taught by Yan. The motivation/suggestion would have been because there is a need to select the best antenna for SRS transmissions. 

Allowable Subject Matter
Claims 6 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	
Response to Arguments
Applicant’s arguments filed on 12/22/2021, with respect to claims 1-30 have been fully considered and are persuasive.  The rejections of the last office action have been withdrawn. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHIREN QIN whose telephone number is (571)272-5444.  The examiner can normally be reached on M-F 9-6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/ZHIREN QIN/      Examiner, Art Unit 2411